DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 10 August, 2022 have been fully considered but they are not persuasive. 
At page 7-8, Applicant points to section 22 of the Office Action mailed on 10 March, 2022, to support their conclusion that HU does not disclose or even suggest the direction of fluid entering the supply connection different than the direction of fluid entering the heat exchanging tubes. However, the Examiner is not persuaded to the conclusion related to “Nowhere do Hu or Hiyama ever disclose that the fluid in the heat exchanging tubes must flow from “the connection side to a side opposite the connection side”.  First, the Applicant’s argument is directed to the directions recited in claim 40. As noted by the Examiner, HU discloses wherein the positioning of the inlet and outlet may be alternatively located depending upon design considerations for the heat exchanger (col.10, lines 20-22 of HU), such that the direction of which the fluid is provided into the inlet, at least, could be positioned to be a direction which is different than the direction of which the heat exchanger tubes are required to be positioned between the connection side and side opposite the connection side, so as to provide the fluid from the connection side to the side opposite the connection side. Applicant has not presented evidence, as to why one having ordinary skill would not have good reason to pursue the finite number of identified, and predictable solutions to the positioning of the inlet, at least, to provide the fluid flowing through such inlet is along a direction different than the direction required for the fluid to flow from the connection side to the side opposite the connection side via the heat exchanger tubes. As such, the Examiner maintains that positioning the inlet, as claimed by claim 40, so as to result in the fluid flowing in a different direction than that of the heat exchanging tubes, would be within the ordinary skill and common sense, as the combination required would have been obvious to try so as to achieve the desired location of the inlet/supply connection to meet design considerations and constraints of the heat exchanger, as taught by HU. More so, the Examiner is not persuaded by Applicant’s assertions that HU does not disclose wherein the fluid in the heat exchanging tubes flow from the connection side to the side opposite the connection side. As shown within annotated figure 4 of HU at page 5 of the Non-Final Office Action mailed on 10 March, 2022, at least, the fluid enters the heat exchanger at supply connection, 210, this fluid then flows into the heat exchanger tubes, 178. This causes the fluid to flow from the connection side, side at which the supply and return connections are provided, through the heat exchanging tubes, to a side opposite the connection side. As such, HU effectively discloses the manner of which the fluid flows within the heat exchanger tubes from the connection side to the side opposite the connection side, as claimed by independent claim 1. Applicant, further, argues the flow configuration of HIYAMA, of which the Examiner notes HIYAMA was used to teach a tapered section of the housing. Further to this point, the teachings of HIYAMA would not deter one having ordinary skill of the art from combining the teachings of HU, in view of HIYAMA as provided. See MPEP 2143.01 – II. As such, the arguments are viewed as unpersuasive.
As page 8, Applicant asserts neither HU or HIYAMA provide the positioning of the inlet and outlet being next to each other a lower end portion of the connection side in an installation position. The Examiner, respectfully, disagrees. First, Applicant’s arguments directed to HIYAMA, are unpersuasive, as HIYAMA was not relied upon to teach such configuration. Again, to this point, the teachings of HIYAMA would not deter one having ordinary skill of the art from combining the teachings of HU, in view of HIYAMA as provided. See MPEP 2143.01 – II. Second, as understood by broadest reasonable interpretation, the “lower end portion” of the connection side can be a positioning portion of the connection side which is lower than the top of the connection side. This is provided by the positioning of HU, as HU provides the supply and return connections lower than the top of the connection side, so as to be at a lower end portion of the connection side. See annotated figure 4 of HU. Further, the connections, 210 and 212, are provided to lie next to one another, as shown in annotated figure 4 of HU. As such, the arguments are viewed as unpersuasive.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 10 August, 2022. The amendments have been entered.

Disposition of Claims
Claims 1, 22-23, 27-31, 36, and 38-41 are pending.
Claims 2-21, 24-26, 32-35 are cancelled.
Claim 41 is new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collecting portion” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41, newly presented, is dependent from independent claim 1. Claim 41 adds the features of “an inlet and an outlet positioned in a lower portion of a single side of the heat exchanger such that the inlet is directly above the outlet”, “a plurality of heat exchanging tubes arranged in parallel which extend along a first direction away from the inlet side”, “a discharge tube extending parallel to the heat exchanging tubes and positioned below the heat exchanging tubes”, which are considered to be new matter as these features are duplications of part initially recited within independent claim 1. Applicant does not have written description support for the addition of duplication of the initially recited parts, and thereby, the features are new matter. Particularly, the new addition of an “inlet” and  an “outlet” of claim 41 correspond to a duplication of the “supply connection” and “return connection” of claim 1, the addition of a “plurality of heat exchanging tubes” of claim 41 correspond to a duplication of the “plurality of heat exchanger tubes” of claim 1, the addition of a “discharge tube” of claim 41 corresponds to a duplication of the “singular discharge tube” of claim 1.  For examination purposes, claim 41 will be interpreted as the corresponding structure of claim 1, such that the claim does not present a duplication of parts from those previously recited in claim 1.
Second, with respect to claim 41, the limitation “fluid travel across the heat exchanging tubes can only occur along the first direction” is, further, considered to be new matter. Particularly, while the fluid flows from one side to another of the heat exchanger, which is determined to be a first direction, via the heat exchanging tubes, the present invention does not provide evidence that the fluid “can only occur along the first direction”. The present invention does not provide evidence to structures (e.g., completely smooth pipe which does not have a roughness that could impart a swirl, or disturbance in the flow), or flow manner/means (e.g., laminar), which limits the fluid flow, such that swirl or eddies are not capable of existing. As such, the Applicant, at the time the invention was effectively filed, does not have written description support for the claim limitation, as the subject matter was not described in the specification in such a way so as to reasonably indicate to one having ordinary skill within the art that the inventor, or joint inventor, had possession of the claimed invention. For examination purposes, it is being construed the claim limitation is directed to fluid travel across the heat exchanging tubes occurs along the first direction.
Lastly, claim 41 provides recitation that the collecting portion is generally perpendicular to the heat exchanging tubes. This feature has not been described in the specification, in such a way, so as to convey to one having ordinary skill within the art, that the inventor, or joint inventor, had possession of the claimed invention at the time the invention was effectively filed. Specifically, the specification fails to discuss or reasonably suggest the manner at which the collecting portion and the heat exchanging tubes are disposed relative to one another, and the only depiction is figure 1. In this case, claim 41 is directly dependent upon claim 1, which distinguishes the claims being directed to the embodiment of figure 1. Figure 1 shows collecting portion, 26, associated with an end of the heat exchanger tubes, 20, and having bends along the length thereof.  These bends cause the tapering of the heat exchanger structure, such that at least along the angled section of the collecting portion the tubes are clearly not perpendicular there to. More so, the figure does not reasonably depict or suggest, in any way, that the heat exchanger tubes and collecting portion were intended, at the time the invention was effectively filed, to be perpendicular, or generally perpendicular to one another. Therefore, the limitations are considered to be new matter.  For examination purposes, it is being interpreted the collecting portion is disposed relative to an end of the heat exchanging tubes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 41 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While terms of degrees are not necessarily indefinite, the specification does not provide some standard for measuring the degree, e.g., examples or teachings that can be used to measure a degree even without a precise measurement, such that without any guidance or exemplification by the specification one having ordinary skill within the art would not be able to ascertain the scope of the claim. See MPEP §2173.05(b) – I. Claim 41 is directly dependent upon claim 1, which distinguishes the claims being directed to the embodiment of figure 1. Figure 1 shows collecting portion, 26, associated with an end of the heat exchanger tubes, 20, and having bends along the length thereof.  These bends cause the tapering of the heat exchanger structure, such that at least along the angled section of the collecting portion the tubes are clearly not perpendicular there to. More so, the figure does not reasonably depict or suggest, in any way, that the heat exchanger tubes and collecting portion were intended, at the time the invention was effectively filed, to be perpendicular, or generally perpendicular to one another. Therefore, the limitations are indefinite.  For examination purposes, it is being interpreted the collecting portion is disposed relative to an end of the heat exchanging tubes.
Claim 41 recites the limitation "the inlet side" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, in view of the above interpretation under 35 U.S.C. 112(a), it is being interpreted as a supply connection side.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-23, 27-31, 36, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of HIYAMA (US 2007/0209787 A1 – published 13 September, 2007).
As to claim 1, HU discloses a heat exchanger (abstract, lines 1-2; 170; as shown in at least figure 4) for a cooling system of a motor vehicle (col.3, lines 15-23), comprising:
a housing (physical boundaries of the heat exchanger).
a supply connection (210) via which a fluid is supplied to the heat exchanger (col.10, lines 17-20);
a return connection (212) via which cooled fluid is discharged from the heat exchanger (col.10, lines 17-20; col.3, lines 15-23 and 37-45); and
a heat exchange region (see annotated figure 4) in which the fluid interacts with a medium in order to be cooled where the fluid discharges heat energy to the medium during operation of the motor vehicle (col.10,lines 29-36; col.3, lines 15-23 and 37-45; wherein the heat exchanger is capable of providing heat exchange between the interior and exterior fluid, fluid flowing within the tubing and the fluid flowing exterior to the tubing along the finned sections, 184, based on the discussed applications understood to those having ordinary skill within the art, so as to provide energy exchange during operation of the motor vehicle; e.g., engine oil or transmission oil is discussed as being the fluid, which are known to be used to cool the engine or transmission oil to dissipate heat from the engine, transmission, or power steering, which are used generally in conjunction with air-conditioning units, so as to heat the interior of a vehicle through contact with a fluid such as water or air) 
the supply connection and the return connection are arranged on a common connection side of the housing (see annotated figure 4),
wherein the supply connection and the return connection lie next to each other at a lower end portion of the connection side in the installation position (see annotated figure 4)
the heat exchange region comprises a plurality of heat exchanger tubes (178; col.9, lines 28-30, which provides that at least one, two, or three more tubes are provided than the single discharge tube, e.g., two, three, or fourth heat exchanger tubes) through which the fluid flows from the connection side to a side opposite the connection side (col.10, lines 23-28; see annotated figure 4),
a single discharge tube (180; col.9,lines 28-40 – wherein only one tube may be provided for the return of fluid) leads from the opposite side to the return connection (col.10, lines 37-42; see annotated figure 4), and 
a hydraulic diameter of the singular discharge tube is at least equal to a hydraulic diameter of a sum of all heat exchanger tubes (col.9,lines 1-27 and 41-49, such that the single discharge tube may be provided with a hydraulic diameter of 1.0mm, in comparison to the heat exchanger tubes, which could be two or three, could respectively have hydraulic diameters of 0.5mm and 0.3mm, respectively, which provides that the hydraulic diameter of the single discharge tube is at least equal to the sum of all the heat exchanger tubes).

    PNG
    media_image1.png
    960
    1636
    media_image1.png
    Greyscale

Annotated Figure 4 of HU
	However, HU does not disclose the vehicle being explicitly a motorcycle or wherein a region of the common connection side of the housing defines a tapered section, and the singular discharge tube is located below the tapered section.
First, HU discloses wherein the cooling system is applied to motor vehicle (abstract; col.3, lines 15-23). Although, HU does not explicitly disclose the motor vehicle is a motorcycle, it is being held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus, which satisfies the claimed structural limitations. See MPEP §2114-II. With respect to the present application, the limitation, in claim 1, recites, “a heat exchanger for a cooling system of a motor vehicle”, which clearly states that the application of the heat exchanger is intended to be used within a motor vehicle, which is functional language. More so, with the recitation of claim 37 of, “wherein the motor vehicle is a motorcycle” is seen, further limiting the functional language of the intended purpose of the heat exchanger. Thus, this limitation is given the appropriate patentable weight that does not structurally differentiate the heat exchanger from the prior art. Further, the application of heat exchangers within vehicles, includes motorcycles or the like, is known to those ordinarily skilled in the art (see ZAHDEH US 216/0258342 A1; IM US 2011/0056444 A1; BRILLHART US 2010/0057290 A1; MORITA US 2009/03129385 A1, at least, which have been previously identified within the Non-Final Rejection mailed on 28 April, 2020), which provide the concept of motorcycles incorporating heat exchangers. Therefore, since the structural limitations of the heat exchanger are disclosed by HU, there is no difference between the claimed invention and the prior art based on the claimed invention being explicitly applied to a motorcycle.
Second, HIYAMA relates to a heat exchanger design (abstract, line 1) associated with a car space (S) which gradually narrows from an upper portion to a lower portion within an automobile (par. 3, lines  1-3; par. 20, lines 1-4). HIYAMA teaches a decrease in efficiency occurs when a heat exchanger, associated with a vehicle, is limited to have a smaller width than length within the designated accommodation space (par. 10, lines 1-8), such that it is desired to optimize the design of the heat exchanger. In particular, the supply connection (18) and return connection (19) are disposed along a common connection side of the heat exchanger (figure 1).  At this common connection side, the heat exchanger housing (physical boundaries of the heat exchanger), includes a region defining a tapered section (16 and/or 17; par. 27, line 1 – par. 28, line 3).  This tapered section, enables the inlet and outlet pipes to not significantly project from the heat exchanger, such that the heat exchanger can be designed to have similar width and length dimensions, so as to accomplish a high heat exchange efficiency within the space, S, provided for the heat exchanger to reside (par. 32, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, for the heat exchanger of HU to be modified to incorporate the supply and return connection to be provided along a tapered section, such as that taught by HIYAMA, to maximize the dimensional relationship of the length and width, so as to be generally similar, within the space, S, accommodating the heat exchanger to obtain a high heat exchanger efficiency.  More so, as HU provides the singular discharge tube to be at the base of the heat exchanger, below a position of the supply connection, such that, if modified by HIYAMA, the singular discharge tube would be located below at least the tapered section associated with the supply connection. In addition, it will be noted that providing the singular discharge tube below the tapered section would be mere rearranging of parts that has been held to be an obvious matter of design choice that would not modify the operation of the heat exchanger, resulting from the claimed positioning, as the heat exchanger would remain providing fluid flow among the heat exchanger tubes of the heat exchange region and the singular discharge tube from the supply connection to the return connection. See MPEP §2144-VI(C).

As to claim 22, HU, as modified by HIYAMA, further discloses wherein an inlet and an outlet pipe are disposed along a region of the common side of the housing (see annotated figure 4). Further, the combination previously taught wherein the supply and outlet connection, associated with inlet and outlet pipes, are positioned adjacent to tapered sections (16 and/or17) of the housing of the heat exchanger, for the reasons provided within the rejection of claim 1.
HU, as presently modified by HIYAMA, however, does not explicitly teach the inlet and outlet pipes are disposed along a bottom most corner adjacent to a region of the common connection side or that the housing is tapered.
First, HU does however teach that the inlet and the outlet may be alternatively located depending upon design considerations for a heat exchanger (col.10, lines 20-22). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. (along the common side at any position, along the common side at an upper most corner, along the common side at a bottom most corner, along a top side at any position, along a top side at a left most corner, along at op side at a right most corner, along a bottom side at any position, along a bottom side at a left most corner, along a bottom side at a right most corner, along an opposite side at any position, along an opposite side at an upper most corner, along an opposite side at a bottom most corner, or even the inlet and outlet being on different sides (front, back, right, left, top, and bottom) at the three different types of locations), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a desired location which meets the design considerations or constraints of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify HU, in view of HIYAMA, by trying to position the inlet and outlet pipes along a bottom most corner, which would be adjacent to the tapered section of the housing, as taught previously by HIYAMA, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP§ 2143(I)(E).  

As to claim 23, HU, as modified, further discloses wherein each of the plurality of heat exchanger tubes opens into a collecting portion (174) which is fluidly connected to the return connection via the singular discharge tube (see annotated figure 4, wherein only one tube, 180, is the discharge tube, in view of col.9, lines 28-49).

As to claim 27, HU, as modified, further discloses wherein the heat exchanger tubes are arranged in an upper region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 28, HU, as modified, further discloses wherein the heat exchanger tubes are arranged in an upper region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 29, HU, as modified, further discloses wherein the fluid is water and the medium is air (col.3, lines 15-23; col.10, lines 32-36).

As to claim 30, HU, as modified, further discloses wherein the supply connection opens into a fluid distributor portion (214) running along the connection side (see annotated figure 4), from which fluid distributor portion the heat exchanger tubes connected in parallel proceed (col.5,lines 15-20; see annotated figure 4).

As to claim 31, HU, as modified, further discloses wherein the supply connection opens into a fluid distributor portion (214) running along the connection side (see annotated figure 4), from which fluid distributor portion the heat exchanger tubes connected in parallel proceed (col.5,lines 15-20; see annotated figure 4).

As to claim 36, HU, as modified, teaches a cooling system for a motor vehicle (col.3, lines 15-23),comprising:
a fluid pump (col.11, lines 17-20); and
a heat exchanger according to claim 22 (see rejection of claim 22 of HU, in view of the modifications).

As to claim 40, HU discloses wherein the heat exchanger is structurally configured such that: i) fluid flows into the supply connection along a first direction(col.10, lines 10-42, in view of annotated figure 4), and ii) the fluid flows through the plurality of heat exchanger tubes along a second direction that is the same as the first direction (col.10, lines 10-42, in view of annotated figure 4). 
However, HU, as presently modified, does not teach the first and second directions being different from one another.
That being said, as previously discussed in the rejection of claim 22, HU discloses that the inlet and the outlet may be alternatively located depending upon design considerations for a heat exchanger (col.10, lines 20-22). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. (along the common side at any position, along the common side at an upper most corner, along the common side at a bottom most corner, along a top side at any position, along a top side at a left most corner, along at op side at a right most corner, along a bottom side at any position, along a bottom side at a left most corner, along a bottom side at a right most corner, along an opposite side at any position, along an opposite side at an upper most corner, along an opposite side at a bottom most corner, or even the inlet and outlet being on different sides (front along the connection side, opposite side, upper side, or lower side, back along the connection side, opposite side, upper side, or lower side, right along the connection side, opposite side, upper side, or lower side, left along the connection side, opposite side, upper side, or lower side, top along the connection side, opposite side, upper side, or lower side, and bottom along the connection side, opposite side, upper side, or lower side)), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a desired location which meets the design considerations or constraints of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify HU, in view of HIYAMA, by trying to position the inlet pipe at a side which provides the direction through the supply connection along a first direction which is different than the direction of fluid flow through the heat exchanger tubes, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP§ 2143(I)(E).  

As to claim 41 (as interpreted under 35 U.S.C. 112(a), 112(b), and 112(f)), HU, as modified, further discloses wherein the heat exchanger comprises
the supply connection and the return connection positioned in a lower portion of a single side of the heat exchanger such that the inlet is directly above the outlet (annotated figure 4),
the plurality of heat exchanger tubes arranged in parallel which extend along a first direction away from the supply connection side (see annotate figure 4; col. 5, lines 15-20),
a collecting portion (174) disposed relative to an end of the heat exchanger tubes (annotated figure 4), and
the singular discharge tube (180) extending parallel to the heat exchanger tubes and positioned below the heat exchanger tubes (annotated figure 4; col.5, lines 15-20), wherein
	the supply connection provides fluid connection to the heat exchanger tubes (col.10, lines 17-20), 
	the heat exchanger tubes provide fluid connection to the collecting portion (col.8, lines 45-56),
	the collecting portion provides fluid connection to the singular discharge tube (col.8, lines 45-56), the singular discharge tube provides fluid connection to the return connection (col.10, lines 17-20; col.3, lines 15-23 and 37-45), and
	fluid travel across the heat exchanger tubes occurs along the first direction (see annotated figure 4; col.8, lines 45-56; col.10, lines 23-28).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of HIYAMA (US 2007/0209787 A1 – published 13 September, 2007) and FUKUOKA (JP H0534090 – previously provided to Applicant with English Machine Translation).
As to claim 38, HU, as modified, teaches an assembly, comprising:
an engine (col.3, lines 15-23 and col.6, line 66-col.7, line 4, wherein automobiles have engines, which further are known to have heat exchangers attached thereto so as to cool or heat dependent upon the application, as described by HU); and
a cooling system according to claim 36 (see rejection of claim 36 of HU, in view of the modifications for the reasons provided).
However, HU, as modified, does not further explicitly disclose the engine being fluidly connection to the heat exchanger and is cooled by the fluid, and the engine has a fluid inlet and a fluid outlet which are fluidly connected to the return connection or the supply connection.
That being noted, it is known within the art to provide heat exchangers, such as condensers (col.3, lines15-23; col.6, lines 66- col.7, line 4; col.10, lines 29-42) as provided for by HU, and cooling systems in various applications, such as being coupled to an engine. FUKUOKA teaches such connection of a heat exchanger, which utilizes a supply connection (1 coupled to 8), a return connection(11/11b), a plurality of heat exchanger tubes(3), and a singular discharge tube(11a). FUKUOKA teaches wherein the heat exchanger serves as a condenser, as it provides cooling to the fluid passing therethrough, yet provides heating the air passing through the heat exchanger (par. 2-3). In addition to this, the heat exchanger, which has cooled the working water therethrough, provides the water back to the engine so as to cool the engine (par. 2 and 29). Particularly, FUKUOKA provides that heating to the interior of the vehicle can be accomplished, while providing that the engine is maintained at a desired temperature via the circulation of cooling water. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HU, in view of the previous modifications, further with the teachings of FUKUOKA, to provide that the heat exchanger and cooling system thereof, is connected fluidly to an engine, and the engine has a fluid inlet and fluid outlet connected to the return connection or the supply connection of the heat exchanger for the purposes of providing heating to the interior of the vehicle and cooling the engine as necessary.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of HIYAMA (US 2007/0209787 A1 – published 13 September, 2007), FUKUOKA (JP H0534090 – previously provided to Applicant with English Machine Translation), and TAMAKOSHI (US 2014/0069604 A1).
As to claim 39, HU, as modified, does not further disclose wherein the fluid inlet and the fluid outlet are formed on a common side of the engine.
However, TAMAKOSHI further teaches wherein the fluid inlet and fluid outlet of the engine coupled to at least one heat exchanger of the air-conditioning system are positioned/formed on a common side of the engine (see annotated figure 1 of TAMAKOSHI). This is strong evidence that modifying HU, in view of at least FUKUOKA and TAMAKOSHI, as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. fluidically coupling the engine with an air conditioning heat exchanger via inlets and outlets of the engine being formed on a common side). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify modifying HU, in view of at least FUKUOKA and TAMAKOSHI, such that the assembly comprises an engine which is fluidly connected to the heat exchanger so as to be cooled by the fluid and the engine being fluidly connected to the inlets and outlets of the heat exchanger of the air conditioning system via the engines own inlets and outlets of the assembly which are formed on the same common side, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of fluidically coupling the engine with an air conditioning heat exchanger so as to cool the engine via the fluid, in addition fluidically coupling the engine with an air conditioning heat exchanger via inlets and outlets of the engine being formed on a common side.

    PNG
    media_image2.png
    834
    938
    media_image2.png
    Greyscale

Annotated Figure 1 of TAMAKOSHI

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/24/2022